Fourth Court of Appeals
                               San Antonio, Texas
                                   November 1, 2019

                                 No. 04-19-00542-CV

                                  Vinod S. IDNANI,
                                      Appellant

                                          v.

                                 Mansha V. IDNANI,
                                      Appellee

                 From the County Court at Law No 2, Webb County, Texas
                          Trial Court No. 2016-CVG-001721-C3
                           Honorable Ron Carr, Judge Presiding


                                    ORDER
       Roxann G. Soto-Serna’s notification of late reporter’s record is hereby GRANTED.
Time is extended to November 15, 2019.


      It is so ORDERED on this 1st day of November, 2019.

                                                                PER CURIAM




      ATTESTED TO: _________________________
                  LUZ ESTRADA,
                  Chief Deputy Clerk